Name: Commission Regulation (EEC) No 1326/86 of 5 May 1986 amending Regulation (EEC) No 765/86 laying down detailed rules for the sale of butter from intervention stock for export to certain destinations
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 117/ 16 Official Journal of the European Communities 6. 5 . 86 COMMISSION REGULATION (EEC) No 1326/86 of 5 May 1986 amending Regulation (EEC) No 765/86 laying down detailed rules for the sale of butter from intervention stock for export to certain destinations THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3768/85 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 765/86 (3) introduced arrangements for the sale of butter from inter ­ vention stock for export to certain destinations ; whereas Article 9 (2) of that Regulation lays down that successful tenderers must submit an application for the advance fixing of the refund and, where appropriate, of the monetary compensatory amount ; Whereas the advance fixing of the monetary compensa ­ tory amount should be provided for even where it is equal to zero ; whereas Articles 6 ( 1 ) and 9 (2) of Regulation (EEC) No 765/86 should be amended accordingly ; Whereas the successful tenderer has three months from the date of removal of the butter in which to pay its price ; whereas provision should be made for cases where the butter is removed but the successful tenderer does not ultimately pay the price and to make this payment one of the principal requirements set out in the said Regulation ; Whereas the Dutch version of Article 1 2 (5) of Regulation (EEC) No 765/86 contains an error ; whereas that pro ­ vision should, therefore, be corrected ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 765/86 is hereby amended as follows : 1 . In Article 6 ( 1 ), the words 'where relevant' are deleted. 2. Article 7 (2) is replaced by the following : '2. Simultaneously with the fixing of the minimum sales prices and in accordance with the same pro ­ cedure, the amount of the securities to guarantee the fulfilment of the principal requirements concerning payment of the price, export of the butter unprocessed or after processing within the period laid down in Article 15, and its arrival in the country of destination shown in the tender shall be fixed. In cases where the obligations concerning the payment of the price, the time limit referred to in Article 15, the export of the butter and its arrival in the country of destination are not complied with, the security referred to in the first subparagraph shall be forfeited in its entirety. The amount of the security shall be equal to the inter ­ vention price for butter valid on the closing date for the submission of tenders increased by 10 ECU per tonne'. 3 . In Article 9 (2), the words 'where appropriate' are deleted . 4. In Article 12 (5) of the Dutch version, the words 'produkt kan een' are replaced by the words 'produkt moet een'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 May 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968, p. 13 . (2) OJ No L 362, 31 . 12. 1985, p. 8 . P) OJ No L 72, 15. 3 . 1986, p. 11 .